DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
Claims 9 and 18 each use the term “and/or”, which under Broadest Reasonable Interpretation (BRI), each use has been interpreted by the Office to generally mean the broader “or” unless specifically stated otherwise in the instant Office action.
Claim Objections
Claim 17 is objected to because of the following informalities: This claim utilizes the phrase “one or both of: the at least one metric associated with the current state, and the performance of the autonomous vehicle”.  However, firstly, since “the at least one metric” could be more than one metric, it appears that the term “both” should be changed to “more” to cover the possibility of a plurality of metrics.  As such, it is suggested to change this limitation to instead be “one or more of: the at least one metric associated with the current state, and the performance of the autonomous vehicle”.  Furthermore, the term “the performance of the autonomous vehicle” is clearly referring to “the assessed performance of the autonomous vehicle” used consistently throughout the claims, except for in this claim.  As such, to maintain consistency and to eliminate the chance of misinterpreting “the performance” to be a different term as “the assessed performance”, it appears that this limitation should instead be “the assessed performance of the autonomous vehicle”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the sensor data necessary to infer various conclusions relating to the performance of an autonomous vehicle.  Even if some or all of the data utilized for this inferring (i.e. processing) comes from a different computer (i.e. additional “circuits” and/or one or more additional computers with their own “circuits”), or if the inferring (i.e. processing) is party or fully accomplished via one or more different computers than the one or more computers that store the necessary data, then these limitations still involve no more than two or more generic computers in communication with each other.  For example, Claims 9-13 and 18-22 each describe embellishments of the abstract idea that include computer communication with one or more of a “central network device” and/or one or more other autonomous vehicles.  However, mere data communication steps that can be or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "receiving or transmitting data over a network", and (iv) "storing and retrieving information in memory"; and (B) comparing received data to other data is also considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "performing repetitive calculations".
The claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims only require generically described computing circuits that execute old and well known functions, and Office takes Official Notice to the fact that (a) “data gathering circuits”, “communication circuits”, and “processing circuits” are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
If later in prosecution the data gathering steps/circuit and/or communication steps were defined further to specifically require how the data is acquired and/or transmitted (i.e. via wire or wirelessly, at a certain sampling rate, in a particular encryption scheme, due to specific triggering events and/or surpassing predetermined thresholds, at certain times of the day, when the vehicle is in a certain state, etc.) and/or what data is acquired (i.e. qualitative vs. quantitative data, from certain sensors, etc.), these details are generally considered insignificant pre-solution activity and would not amount to more than the judicial exception.  Further, how the data is acquired and/or transmitted and the type of data acquired are merely linking the invention to a particular technological environment, that is, implementation via a computer relating to one or more autonomous vehicles.
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment.  The limitations are no more than a field of use (one or more computers relating to one or more autonomous vehicles), or perhaps a field of use that also involves insignificant pre-solution activity (for example, how 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 14 (and thus Claims 3-13 and 16-22 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, each of these claims first include the limitation “wherein each state of the one or more states comprises: … one or more parameters associated with each of the one or more metrics”, but then later include the limitation “wherein the assessing comprises: determining based on the current state one or more parameters associated with the at least one metric”.  Secondly, each of these claims first include the phrase “quantifying a quality of a metric”, but then later include the phrase “quantifying a quality of the at least one metric”. Since the terms “one or more parameters” and “a quality” had each already been used previously in each of these claims, the subsequent use of these terms, without starting with “the” or “said”, indicates the possibility that the second use may be referring to different one or more parameters and/or a different quality than those mentioned previously.  However, if this is the case for the term “one or more parameters”, then each subsequent use of “the one or more parameters” (that includes “the”) have improper antecedent basis for use because it would not be clear as to which of the two “one or more parameters” it is referring.  As such, the two uses of each of these phrases either have to be clearly differentiated from one another, for example, by saying “one or more first parameters” and “one or more second parameters” or “a first quality” and “a second quality”, respectively (and each use of “the one or more parameters” should be clearly directed to the appropriate first or second clearly differentiated term), or the second use of these phrases should also say “the one or more parameters” and/or “the quality” to clearly show that these two the one or more parameters” and “[[a]] the quality”, respectively.  Appropriate corrections are required.
Claims 11-13 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These particular claims each use the term “information” (either “information relating to the assessed performance of the autonomous vehicle” as per Claims 11, 13, 20, and 22, or “updated information relating to one or more of…” per Claims 12 and 21).  However, since “information” could be considered synonymous with, encompass all or part of “the real-time data”, or be a subset of “the real-time data”, particularly if it is used within a limitation that discusses using either or both of “at least a portion of the real-time data” and/or “the information” (i.e. Claims 11, 13, 20, and 22 each state “one or both of: at least a portion of the real-time data, and information relating to the assessed performance of the autonomous vehicle”), its use renders these claims indefinite for the following reasons: (a) it is unclear as to what the difference is, if any, between all or some of “the real-time data” and all or some of “information”, (b) it is unclear as to whether “information” is also required to be “real-time” based on how the limitation is written (within Claims 11, 13, 20, and 22), and (c) if “information” is meant to be different from all or some of “the real-time data” (for example, if “information” did not need to be in “real-time”), it is unclear as to how there can be “updated information” (within Claims 12 and 21) if there is not first some sort of initial “information” (pre-update).  For purposes of compact prosecution, Examiner is interpreting the limitations in Claims 11, 13, 20, and 22 to instead be “new data based on the real-time data and related to one or more of…”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al. (US 9884630, filed 5 Jul 16), herein “Ross”.
It should be noted that in an effort to minimize the time it may take for Applicant to review each of the below citations, since they involve a US Patent (which usually entails looking up citations by line numbers within specific columns of text), the Examiner has provided the below citations in the form of paragraph number, wherein Paragraph 1 starts with “Brief Description of the Drawings”.  If a citation instead comes from the abstract, a figure/drawing, the brief summary/background, or a claim, that specific citation will say so.  If Applicant would instead prefer the Examiner utilize column and line numbers in the future, Examiner will happily convert the below and all future citations into that format upon request from Applicant in their response to this instant Office action.
Regarding Claims 1 and 14 (each independent), Ross discloses a method of monitoring performance in an autonomous vehicle (per Claim 1) / a system implemented for monitoring performance of an autonomous vehicle (per Claim 14) (“Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “One or more examples described herein provide that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method”, Paragraph 19; see Fig. 4) comprising: (per Claim 1) / , the system comprising: one or more processinq circuits, wherein at least one processinq circuit is deployed in the autonomous vehicle (“FIG. 6 is a block diagram illustrating a computing system for an SDV upon which examples described herein may be implemented”, Paragraph 9, “various processing resources 604 of the computer system 600 can also execute control instructions 612 using microprocessors or integrated circuits”, Paragraph 86); and one or more data gathering circuits, wherein at least one data gathering circuit is deployed in the autonomous vehicle (“computer system 600 can include a communication interface 650 that can enable communications over one or more networks 660 with a ; (per Claim 14)
determining in the autonomous vehicle, a current state of the autonomous vehicle, from one or more states supported in the autonomous vehicle (per Claim 1) / wherein the one or more processing circuits are configured to determine a current state of the autonomous vehicle, from one or more states supported in the autonomous vehicle (per Claim 14) (“An AV or SDV may be used herein interchangeably, and can refer to any vehicle which is operated in a state of automation with respect to steering, propulsion, and braking. Different levels of autonomy may exist with respect to AVs and SDVs”, Paragraph 23), wherein each state of the one or more states comprises:
one or more actions associated with a particular function or objective corresponding to the state, wherein the one or more actions are performed in or by the autonomous vehicle when the autonomous vehicle is operating in the state of the one or more states (i.e. actions/behaviors/maneuvers/operational controls/events of the AV/SDV; “the performance measurement system can be connected (e.g., via a data bus) to the SDV control system to correlate the gathered performance data with SDV actions”, Paragraph 12, “various control system parameters utilized by the SDV control system 155 in operating the acceleration, steering, and braking systems of the SDV”, Paragraph 32, “For example…the performance optimization system 160 can analyze braking events in the SDV performance data 144”, Paragraph 35, “Such response can correspond to an event avoidance action 223, or an action that the SDV 200 can perform to maneuver based on the detected event and its score or classification. By way of example, the vehicle );
one or more metrics defined for assessing performance for the state of the one or more states (“determine a set of performance metrics for determining AV performance…Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “a set of quantitative metrics”, Paragraph 11); and
one or more parameters associated with each of the one or more metrics, wherein the one or more parameters are set for quantifying a quality of a metric (i.e. safety/performance/comfort thresholds, operative/performance parameters, standards, rules, configurations/settings, conditions, etc.; “a set of safety, performance, and/or comfort thresholds--based on the set of quantitative metrics--that an SDV must meet in order to be adequate for public road operation”, Paragraph 12, “analyzing SDV behaviors in light of human-based compliance metrics can prove invaluable in adjusting SDV operative and performance parameters to replicate or otherwise attempt to reproduce ideal human driving behavior”, Paragraph 13, “safety standards can mandate that any particular SDV must perform within a set of "green ranges" of the human performance metrics 161, which can indicate that the SDV performs better than say, 95% of human drivers across each of the human performance metrics 161 in multiple types of conditions and over a certain amount of mileage”, Paragraph 33, “for each metric outside a green range (e.g., where the SDV performs below a certain threshold standard…”, Paragraph 37, “configurations can include sensitivity );
managing in the autonomous vehicle, operation of the autonomous vehicle based on the current state, wherein the managing comprises: (per Claim 1)
obtaining by the autonomous vehicle, (per Claim 1) / wherein the one or more data gathering circuits are configured to obtain (per Claim 14) real-time data relating to at least one metric associated with the current state, wherein the real-time data is obtained from one or both of internal sources within the autonomous vehicle and external sources (“Referring to FIG. 4, the performance optimization system 300 can receive performance data from any number of human driven vehicles 390 (400). The performance data can comprise IMU data (401), LIDAR data (402), camera data (403), and/or GPS data (404), and can provide the performance optimization system 300 with human control information 392 indicating human driving performance and characteristics with which to compare SDV performance”, Paragraph 74, “The performance optimization system 300 can subsequently receive performance data 394 from a particular SDV 309 (415). In many examples, this performance data 394 can also comprise data from an IMU (416), a LIDAR (417), cameras (418), and/or a GPS receiver (419) of the SDV 309”, Paragraph 77);
wherein the one or more processing circuits are further configured to: (per Claim 14)
processing (per Claim 1) / process (per Claim 14) the real-time data (“the performance optimization system 300 can determine a set of performance metrics 333 based on the human control information 392 (405)”, Paragraph 75, “The performance optimization system 300 may then analyze the performance data 394 using the constructed performance models 332 );
assessing (per Claim 1) / assess (per Claim 14), based on the processing of the real-time data, the at least one metric associated with the current state (“performance metrics 333 can be classified as three main classifications comprising traffic law compliance (470), ride comfort (480), and performance etiquette (490). It is contemplated that many other classifications can be included, and the performance metrics 333 can include any conceivable attribute or trait with which to compare SDV operative behavior with human behavior”, Paragraph 75), wherein the assessing comprises:
determining based on the current state, the (per Claim 1) / determining based on the current state, the (per Claim 14) one or more parameters associated with the at least one metric (“Under the traffic law compliance umbrella, performance metrics 333 can generally include compliance with traffic lights (472), road signs (474), yielding behavior (476), and speed limit compliance (478). However, more granular metrics may also be included, such as compliance with rules relating to rights-of-way, lane use, turning, individual intersections, pedestrian crossings, overtaking, carpool lanes, pre-emption (e.g., moving over for an emergency vehicle), and the like. Under the ride comfort umbrella, performance metrics 333 can include anything having to do with an SDV's acceleration (482), braking (484), and steering (486) that can affect the comfort of passengers, as described herein. A few examples can include acceleration intensity, steering jitter or aggression, braking latency, braking intensity, fuel or energy usage efficiency, and lateral g-force control. Under the etiquette umbrella, performance metrics 333 can include proximity control with pedestrians, ; and
determining based on the real-time data a value for quantifying [[a]] the quality of the at least one metric using at least one parameter of the one or more parameters associated with the at least one metric (“Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “the performance optimization system 160 can determine a set of scores for the SDV based on the SDV performance data 144 for each of the human performance metrics 161. Such scores can indicate rankings or percentiles of the SDV in comparison with human drivers for each metric 161”, Paragraph 34, “in running the performance data 394 through the quantitative models 332, the performance analysis engine 335 can generate a set of performance scores 337 indicating the SDV's 309 performance with respect to the performance metrics 333. Such scores can indicate whether the SDV 309 has passed or failed for each of the metrics. In variations, the performance scores 337 can comprise a set of charts that indicate a passable range for each performance metric 333, and an indicator of the SDV's 309 performance on each chart with respect to each metric 333”, Paragraph 69);
assessing (per Claim 1) / assess (per Claim 14) performance of the autonomous vehicle with respect to the current state based on assessment of the at least one metric (“in analyzing the performance data, the performance optimization system can ascribe or attach weightings to certain metrics that may be more predictive of overall safety and/or comfort than other metrics. ); and
selecting (per Claim 1) / select (per Claim 14), based on the assessed performance of the autonomous vehicle, at least one of the one or more actions associated with the current state (“the configuration package 162 can cause the SDV control system 155 to adjust or soften braking inputs in order to resolve the braking deficiency. As another example, the configuration package 162 can cause the SDV control system 155 to increase a following distance to forward vehicles to provide increased reaction time and enabling the braking inputs to be tempered without sacrificing safety”, Paragraph 38, “configuration package generator 355 can utilize the SDV control system parameters 334 in analyzing the performance scores 337 of the SDV 309. In some examples, the configuration package generator 355 can identify certain deficiencies in the SDV's 309 operation in the performance scores 337, and utilize the SDV control system parameters 334 to determine a set of corrective adjustments to the SDV's 309 control system parameters 334 that can strengthen the SDV's 309 performance with respect to certain metrics 333”, Paragraph 71).
Regarding Claim 3, Ross discloses the method of Claim 1, and Ross further discloses that the processing of the real-time data comprises classifying the real-time data (“each established metric may be classified under a single grouping (e.g., performance, safety, comfort, or traffic law compliance), or may overlap with other groupings”, .
Regarding Claim 4, Ross discloses the method of Claim 3, and Ross further discloses classifying the real-time data based on a corresponding severity (“event alert 229 can indicate (i) a classification of the event (e.g., "serious" and/or "immediate")”, Paragraph 59).
Regarding Claim 5, Ross discloses the method of Claim 3, and Ross further discloses classifying the real-time data based on a corresponding triggering type (“the event logic 224 can trigger low level responses to detected events…the event logic 224 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 224 can detect events which enable the control system 220 to make evasive actions or plan for any potential hazards”, Paragraph 57, “control system 220 can determine whether an event corresponds to a potential incident with a human driven vehicle, a pedestrian, or other human entity external to the SDV 200”, Paragraph 58, “event alert 229 can ).
Regarding Claim 6, Ross discloses the method of Claim 3, and Ross further discloses classifying the real-time data based on a corresponding gathering mechanism (“sensor pod 275 can provide raw data 277 comprising IMU data, observational data from the LIDAR and/or cameras, and/or GPS data from a GPS receiver. As provided herein, the data gathering logic 260 can also receive the sensor data 211 from the SDV's 200 on-board sensors 201, 203 for storage as performance data 262…data gathering logic 260 can compile the performance data 262 from the various sensors and components of the SDV's 200 sensors and/or the sensor pod 275--which can comprise one or more LIDARs, cameras, an IMU, and a GPS receiver”, Paragraphs 60-61).
Regarding Claim 7, Ross discloses the method of Claim 3, and Ross further discloses classifying the real-time data based on a corresponding time validity type (“weightings for quantitative metrics may be location and/or time specific. For example, performance data received when the SDV is operating in, for instance, snowy conditions or nighttime conditions can be analyzed based on weightings specific for those conditions in order to optimize the safety and performance analysis”, Paragraph 16).
Regarding Claim 8, Ross discloses the method of Claim 3, and Ross further discloses classifying the real-time data based on periodicity of the real-time data (“the SDV can periodically or continuously analyze the SDV performance data 144 from the vehicle performance measurement system 100”, Paragraph 40, “scrutiny of the data can draw conclusions regarding the reaction to such an anomaly, such as whether the SDV braked too hard, not hard enough, too early, too late, and the like”, Paragraph 42).
Regarding Claims 9 and 18, Ross discloses the method of Claim 1 and the system of Claim 14, respectively, and Ross further discloses:
(“FIG. 3 is a block diagram illustrating an example performance optimization system in communication with a fleet of vehicles”, Paragraph 6, “the performance optimization system can be provided as a backend system dedicated for improving safety and performance of SDVs operating throughout a given region”, Paragraph 16, “the performance optimization system 300 can collect human control data 392 from human driven vehicles 390 in order to determine a set of human performance metrics 333 with which to compare performance data 394 from an SDV 309 or fleet of SDVs”, Paragraph 63, “communication interface 550 enables the computer system 500 to communicate over one or more networks 580 (e.g., cellular network) through use of the network link (wireless or wired). Using the network link, the computer system 500 can communicate with one or more computing devices, one or more servers, driver devices, and/or a fleet of SDVs”, Paragraph 82, “computer system 600 can include a communication interface 650 that can enable communications over one or more networks 660 with a backend transport system, an performance optimization system, one or more other SDVs, and the like”, Paragraph 87).
Regarding Claim 16, Ross discloses the system of Claim 14, and Ross further discloses that the one or more processing circuits are further configured to classify the real-time data during processing of the real-time data (see citations above pertaining to Claim 3, which will not be repeated for the sake of brevity), based on one or more of: a corresponding severity; a corresponding triggering type; a corresponding gathering mechanism; a corresponding time validity type; (see the citations per the rejections of Claims 4-8 above, which will not be repeated for the sake of brevity).
Regarding Claim 17, Ross discloses the system of Claim 16, and Ross further discloses that the one or more processing circuits are further configured to assess, based on the classifying of the real-time data, one or more of: the at least one metric associated with the current state, and the assessed performance of the autonomous vehicle (“in analyzing the performance data, the performance optimization system can ascribe or attach weightings to certain metrics that may be more predictive of overall safety and/or comfort than other metrics. Utilizing such weightings, the performance optimization system can generate an overall safety and performance score--or a set of scores--for an SDV based on received performance data…such weightings for quantitative metrics may be location and/or time specific. For example, performance data received when the SDV is operating in, for instance, snowy conditions or nighttime conditions can be analyzed based on weightings specific for those conditions in order to optimize the safety and performance analysis”, Paragraph 16).
Regarding Claims 10-13 and 19-22, Ross discloses the method of Claim 1 (per Claim 13), the method of Claim 9 (per Claims 10-12), and the system of Claim 18 (per Claims 19-22), and Ross further discloses:
offloading at least some of the processing of the real-time data to the central network device (per Claim 10) / that the one or more processing circuits are further configured to utilize the communications to offload at least some of the processing of the real-time data to the central network device (per Claim 19) / communicating to the central network device new data based on the real-time data and new data based on the real-time data and relating to one or more of: the autonomous vehicle, one or more other autonomous vehicle, the infrastructure, management of the infrastructure, and services provided or available in an environment corresponding to the infrastructure (per Claim 21) communicating (“one or more examples described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, personal digital assistants (e.g., PDAs), laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices. Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any example described herein (including with the performance of any method or with the implementation of any system)”, Paragraph 21, “Over the course of hundreds, thousands, or millions of miles driven, a backend performance optimization system 160 can utilize the performance data 142 of human drivers from the measurement system 100 to establish a set of metrics upon which to subsequently gauge SDV performance”, Paragraph 25, “A computer system 500 can be implemented on, for example, a server or combination of servers. For example, the computer system 500 may be implemented as part of a network service for providing transportation services. In the context of FIGS. 1A, 2, and 3, the performance optimization system 160, 290, 300 may be implemented .
Response to Arguments
Applicant's arguments filed 11 Feb 21 have been fully considered but they are generally not persuasive.
Firstly, regarding the previously made Claim Objections, the corrective amendments made to the claims has enabled the withdrawal of them except for the one against Claim 17 which still remains because the amendment did not correct the pending issues discussed in the objection.
Secondly, regarding the previously made Claim Rejections under 35 USC 101, Applicant respectfully traverses these rejections on the grounds that “the claims do not recite an enumerated judicial exception, and moreover, even if the claims did recite an enumerated judicial exception, each of the claims is at least directed to a practical application of such a judicial exception and/or includes additional elements that provide “significantly more” than any allegedly recited judicial exception at least because the additional elements are unconventional in combination as evidenced by the searched and cited prior art”.  Applicant further states that the amendments made to the claims have rendered these rejections moot.  However, in rebuttal, these blanket statements are not accompanied with any explanation as to what said practical application is, and/or what “significantly more” is, and/or which additional elements are unconventional in combination, and/or which particular amendments render the rejections moot and how do they render these rejections moot, and/or any explanation as to any specific errors made by the Examiner within these rejections.  As such, these arguments have not been found persuasive and the Examiner has substantially maintained these rejections under 35 USC 101.
Thirdly, regarding the previously made Claim Rejections under 35 USC 112, the corrective amendments made to the claims has enabled the withdrawal of most of them except for issues that remain within Claims 11-13 and 20-22; however, a new claim rejection under 35 USC 112(b) has been made against Claims 1 and 14 (and all other pending claims due to dependency) due to the amendments made to the claims, as they now duplicate the use of the phrases “one or more parameters” and “a quality”.  See above section pertaining to 35 USC 112 for further details.

In view of the pending rejections against all claims, this Office action is now made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has cited particular paragraphs in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663